UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-1583


In re: FRANKLIN C. SMITH,

             Petitioner.



                           On Petition for Writ of Mandamus.


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Franklin C. Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Franklin C. Smith petitions for a writ of mandamus, seeking to compel the

Commissioner of the Social Security Administration to reveal the name of an employee

who allegedly discriminated against Smith and terminated Smith’s disability benefits

because Smith is a white male. Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976);

United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus

relief is available only when the petitioner has a clear right to the relief sought. In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

      Smith presents no evidence that “there are no other adequate means to attain the

relief he desires,” such as a motion for discovery, to compel, or for issuance of a

subpoena. In re Braxton, 258 F.3d 250, 261 (4th Cir. 2001) (internal quotation marks

omitted) (setting forth standard for granting writ of mandamus). Thus, the relief sought

by Smith is not available by way of mandamus, and we deny his mandamus petition.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                     PETITION DENIED




                                            2